Exhibit 10.9

EXECUTION COPY

PACKAGING AND SUPPLY AGREEMENT

This Agreement (this “Agreement”) dated this 14th day of September 2006 (the
“Effective Date”) by and between Anderson Packaging, Inc., an Illinois
corporation (“API”), having its principal offices at 4545 Assembly Drive,
Rockford, IL 61109 and TransOral Pharmaceuticals, Inc., a Delaware corporation
(“Purchaser”), having its principal offices at 1003 W. Cutting Blvd., Suite 110,
Pt. Richmond, California 94804.

BACKGROUND

A. API specializes in packaging for the pharmaceutical industry and has certain
technical and commercial information and know-how relating to, among other
things, performing packaging and labeling of solid dose pharmaceutical products,
into various size bottles and blister packaging.

B. Purchaser is a corporation that develops pharmaceutical products for
commercialization.

C. Purchaser desires to engage API to provide certain services to Purchaser in
connection with the packaging of certain of Purchaser’s pharmaceutical products,
namely, Product (as defined below), and to supply Packaged Product (as defined
below) to Purchaser or its designee pursuant to orders from Purchaser or its
designee from time to time, all in accordance with the terms and conditions
hereof.

TERMS

In consideration of the mutual promises made by the parties hereto and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereto agree as
follows:

1. DEFINITIONS. The following terms as used in this Agreement shall have the
meanings set forth in this Section:

(a) “Affiliate(s)” shall mean, with respect to a party hereto, any corporation,
firm, partnership or other entity that controls, is controlled by or is under
common control with a party hereto. For purposes of this definition, “control”
shall mean the ownership of at least fifty percent (50%) of the shares of the
subject entity entitled to vote in the election of directors (or, in the case of
an entity that is not a corporation, for the election of the corresponding
managing authority).

(b) “Agency” shall mean any governmental regulatory authority (domestic or
foreign) involved in regulating any aspect of the development, market approval,
packaging, sale, distribution or use of the Product, Packaging, Packaged Product
or the sale of any of the foregoing, including the FDA (as defined below) and
the United States Department of Justice Drug Enforcement Administration.

(c) “Applicable Laws” shall mean all laws, ordinances, rules and regulations of
any governmental or regulatory authority that apply to the sale, manufacture,
distribution, labeling and development of the Product, the Packaged Product,
API’s Packaging of Product and supply of Packaged Product or this Agreement,
including without limitation: (a) all applicable federal, state and local laws
and regulations; (b) the U.S. Federal Food, Drug and Cosmetic Act,
(c) regulations and guidelines of the FDA and other Agencies; and (d) cGMP, and
if applicable, current Good Laboratory Practices and current Good Clinical
Practices promulgated by the FDA and other Agencies.

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) “Calendar Quarter” shall mean a three-month period commencing on
January 1, April 1, July 1 or October 1, as applicable.

(e) “cGMP” shall mean all the laws, regulations and standards relating to the
manufacture of the Product, Packaged Product and the Packaging (domestic or
foreign), including but not limited to, the FDA current Good Manufacturing
Practices, as set forth in the Title 21 of the United States Code of Federal
Regulations as such Regulations and Guidelines may be revised from time to time,
and any other applicable laws, guidelines and regulations. API agrees to
consider adhering to more stringent EEC standards specifically identified to API
by Purchaser so the Packaged Product may be distributed outside of the United
States.

(f) “Delivery Date” shall mean the date set forth in the relevant Purchase Order
(as defined in Section 6(d)(i)) on which API must supply Purchaser or authorized
agent of Purchaser with Packaged Products ordered under such Purchase Order.

(g) “Facility” shall mean API’s cGMP facility located at 4545 Assembly Drive,
Rockford, IL 61109 or any other facility approved in writing by Purchaser in
advance.

(h) “FDA” shall mean the United States Food and Drug Administration or any
successor agency having substantially the same function.

(i) “Force Majeure” shall mean any of the following events or conditions,
provided that such event or condition did not exist as of the date of execution
of this Agreement, was not reasonably foreseeable as of such date and is not
reasonably within the control of either party and prevents, in whole or in
material part, the performance by a party of its obligations hereunder: acts of
state or governmental action, orders, legislation, regulations, restrictions,
priorities or rationing, riots, disturbance, war (declared or undeclared),
strikes, lockouts, slowdowns, prolonged shortage of energy supplies,
interruption of transportation, embargo (inability to procure or shortage of
supply materials, equipment or production facilities), delay of subcontractors
or vendors, fire, earthquake, flood, hurricane, typhoon, explosion and accident.

(j) “Labeling” shall mean the design and specifications for the artwork and text
required for the labels and packaging inserts for Packaged Product, in each case
in the form provided by Purchaser to API.

(k) “Long Lead Time Components” shall have the meaning set forth in
Section 6(c)(i).

(l) “Package/Packaging” shall mean all of the physical and operation services
and materials necessary for the packaging and labeling of the Product as set
forth in and in accordance with the Specifications, which contain the Product in
the form required by the Specifications.

(m) “Packaged Product” shall mean the Product as contained in the Packaging
produced by API under this Agreement and in accordance with the Specifications
and Purchaser’s written instructions.

 

-2-



--------------------------------------------------------------------------------

(n) “Packaging Materials” shall mean all of the raw materials, supplies,
components and packaging necessary to package the Product in accordance with the
Specifications, including the Long Lead Time Components.

(o) “Product” shall mean the product or products of Purchaser to be packaged
that are described in Appendix 1 and provided to API by Purchaser or Purchaser’s
designee.

(p) “Specifications” shall mean the specifications for the Packaging of Product
set forth in Appendix 2. The parties acknowledge that the Specifications may be
revised and refined during the Term of this Agreement by the prior mutual
written agreement of API and Purchaser in accordance with this Agreement.

(q) “Unit Price” shall have the meaning set forth in Section 5(a).

2. ENGAGEMENT OF API. API agrees to Package the Product (including affixing any
labels and packaging inserts in accordance with the Labeling approved by
Purchaser) in accordance with: (i) the Specifications; (ii) Applicable Laws and
(iii) the terms and conditions of this Agreement. In addition, API will be
responsible for procuring, inspecting and purchasing adequate Packaging
Materials, as necessary to fill the Purchase Orders, unless otherwise agreed to
by the parties in writing. Purchaser agrees to purchase and pay for, and API
agrees to supply, Packaged Product pursuant to Purchase Orders (as defined in
Section 6(d)(i)) submitted to API under Firm Orders in accordance with the terms
and conditions set forth in this Agreement, and subject to Section 6 below. For
purposes of clarity, Purchaser may order Packaged Product hereunder through its
designee, and API agrees to supply such Packaged Product to such designee
pursuant to the terms of this Agreement and Purchaser agrees to fulfill all
obligations hereunder with respect to such order by its designee. In addition,
Purchaser shall be responsible for the manufacturing and testing of bulk
tablets, testing of packaged tablets and the sale and distribution of the
Product and the Packaged Product.

3. LABELING AND MATERIALS. Purchaser will approve and specify all Labeling to be
used on each Packaged Product, including from time to time any changes or
modifications to such Labeling. API will only use Purchaser-approved Labeling
(and only such Labeling) on the Packaged Products, and will not use such
Labeling on any other product or for purposes other than the performance of the
Packaging services in accordance with this Agreement. In the event that
Purchaser changes or modifies the Labeling for Packaged Product, API will:
(A) with respect to Product not then Packaged at the time of such Labeling
change or modification, Package such Product on a going-forward basis; and
(B) with respect to Packaged Product in API’s control or possession that has
already been Packaged in accordance with the prior Labeling specifications,
either (i) re-sticker such Packaged Product to comply with the modified Labeling
specifications or, if in API’s commercially reasonable discretion such
re-stickering is not practicable, (ii) re-work and re-Package such Product to
comply with the modified Labeling specifications. Purchaser will reimburse API
for any reasonable and documented out-of-pocket expenses and production costs to
the extent incurred by API in connection with any change of Labeling of Packaged
Product described in the foregoing sentence.

 

-3-



--------------------------------------------------------------------------------

4. PAYMENT AND SHIPPING.

(a) Shipping. API shall deliver the quantities of Packaged Product ordered by
Purchaser on the dates specified in Purchaser’s Purchase Orders submitted in
accordance with Section 6(d). All Packaged Products will be shipped F.O.B. the
Facility and risk of loss of the Packaged Products shall be borne by Purchaser
upon delivery by API to a common carrier. The carrier shall be selected by
agreement between Purchaser and API, except that if no such agreement is
reached, Purchaser shall select the carrier and API will arrange shipments as
directed by Purchaser. Each shipment shall be insured by Purchaser for the
benefit of Purchaser. All Packaged Products delivered hereunder shall be
suitably packed for shipment by API in accordance with good commercial practices
with respect to protection of such Packaged Product during transportation and
marked for shipment to Purchaser’s specified receiving point.

(b) Payment. API shall invoice Purchaser concurrently with any shipment of the
Packaged Products ordered by Purchaser. All invoices will be sent to the address
specified in the applicable Purchase Order, and each invoice will state the
aggregate, type and Unit Price for Packaged Product in a given shipment, plus
any insurance, taxes, or other costs incident to the purchase or shipment
initially paid by API but to be borne by Purchaser under this Agreement pursuant
to Section 5 below. Purchaser shall make full payment to API at the address
specified on the invoice, no later than thirty (30) days from the date of
receipt of the invoice by Purchaser. If Purchaser has not made payment in full
of an undisputed invoice by the expiration of such thirty (30) day period, API
shall be entitled to interest on such unpaid amount equal to one and one half
percent (1.5%) per month, calculated on the number of days such amount is
overdue.

(c) Failure to Take Delivery. If Purchaser or its authorized agent fails to take
delivery on any scheduled Delivery Date where delivery is being made in
accordance with the terms of this Agreement and the applicable Purchase Order,
then Purchaser shall be invoiced at that time for the undelivered Packaged
Product that is the subject of such Purchase Order, and on the first of each
month thereafter for reasonable administration and storage costs for all such
Packaged Product. For clarity, Purchaser shall not be responsible under this
section for quantities of Packaged Product delivered by API over the quantities
of Packaged Product ordered in the applicable Purchase Order (but shall be
responsible for such quantities when delivered by API at the appropriate later
date specified in the applicable Purchase Order).

(d) Proprietary Information. Subject to the non-exclusive license granted to
Purchaser in Section 1l(d) below, in no event shall any of API’s proprietary
information, technology, know-how, intellectual property (or rights thereto)
become the property of Purchaser. In no event shall any of Purchaser’s
proprietary information, technology, know-how, intellectual property (or rights
thereto) become the property of API.

(e) Title and Risk of Loss. Title to the Products, the Packaged Products and any
material supplied by Purchaser to API in connection with the Packaging services
shall remain with Purchaser while such items are in the possession of API and
for the duration of the services for each relevant Product. Risk of loss for
Products, the Packaged Products and any material supplied by Purchaser to API in
connection with the Packaging services shall remain with API while such items
are in the possession of API, until risk of loss to such items is transferred to
Purchaser pursuant to Section 4(a) above, and API agrees to carry the insurance
described in Section 15(c) below to cover such risk of loss.

5. PRICE.

(a) Price. The price for the Packaging of the Products and supply of Packaged
Products (the “Unit Price”) shall be as set forth Appendix 3, subject to any
adjustments as set forth in Section 5(b) below as mutually agreed upon in
advance by the parties in writing.

 

-4-



--------------------------------------------------------------------------------

(b) Price Adjustment. The Unit Price for the Packaged Product and the Packaging
of the Products will be adjusted as follows on an annual basis. Such adjustments
will be effective on each anniversary date of the first Delivery Date of
Packaged Product hereunder.

(i) Adjustments to the Unit Price for actual increases or decreases in relevant
labor costs, provided that the percentage increase in the Unit Price for
Packaged Product hereunder will not exceed the percentage increase in the [***].

(ii) Adjustments to the Unit Price for actual increases or decreases in the
direct and indirect costs of the Packaging Materials and other cost items used
in Packaging the Product. Such adjustments will be equal to the increase or
decrease in the direct and indirect costs paid by API for such Packaging
Materials or other items.

(iii) API will use its reasonable commercial efforts to limit any Unit Price
increases pursuant to this Agreement. API agrees to provide to Purchaser back-up
documentation of all Packaging Materials costs for all annual increases or
decreases of Unit Price in detail reasonably sufficient to justify such changes
in Unit Price. Purchaser may, through its employees or an independent certified
third party accountant reasonably acceptable to Purchaser and API, audit such
adjustments (including the back-up documentation provided by API to justify such
adjustments), upon reasonable notice once each year of the Term (and any
extension of the Term) of this Agreement.

(c) API shall bear and pay all federal, state and local taxes based upon or
measured by its net income, and all franchise taxes based upon its corporation
existence, or its general corporate right to transact business. Any other tax,
however denominated and measured, imposed upon the Products or the Packaged
Products or upon their installation, or upon the storage, inventory, sales,
transportation, delivery, use or consumption of the Products shall be paid
directly by Purchaser, or if prepaid by API, shall be invoiced to Purchaser, at
cost, as a separate item and paid by Purchaser to API. API shall provide
Purchaser prompt notice of any such taxes that are initially assessed against
API or that API receives notice of from a tax or other government authority.

(d) The Unit Price for the [***] of this Agreement shall also include a pro rata
portion of the tooling charges set forth in Appendix 3 [***] based on the
quantity set forth in the Yearly Forecast. At the end of such [***] period, if
the full amount of such tooling charges has not be recovered by API hereunder,
API shall invoice Purchaser for the unpaid balance of the tooling charges.

6. FORECAST, PURCHASE AND SUPPLY.

(a) Purchase and Supply. During the Term of this Agreement and subject to
paragraph (d) of this Section 6, Purchaser shall purchase and API shall supply
such quantities of Packaged Product as may be set forth on Purchase Orders
submitted by Purchaser under this Agreement. Purchaser shall, at its expense,
provide API with sufficient bulk quantities of Product, and any other packaging
component and other material to be provided by Purchaser pursuant to the
applicable Purchase Order as may be mutually agreed upon by the parties in
writing, in order that API may perform the services in a timely manner. API
shall maintain: (i) sufficient inventories of Packaging Materials in order to
satisfy the Firm Orders volumes and (ii) an additional [***] of all such
Packaging Materials.

 

-5-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) Forecasts. Purchaser will provide API with two (2) types of forecasts:
(i) upon the Effective Date and by [***] of each year of the Term (excluding
[***] of the Term, unless this Agreement is extended by the Parties pursuant to
Section 12(a)), Purchaser will provide API with a written non-binding twelve
(12) month forecast of the quantity of Packaged Product, which Purchaser expects
to require from API for the following calendar year (the “Yearly Forecast”) and
(ii) by the end of each Calendar Quarter provide a rolling forecast on a
quarterly basis of its requirements for the Packaged Product for the following
four Calendar Quarters (“Q1”, “Q2”, “Q3” and “Q4”) (the “Quarterly Update”).

(c) Firm Orders.

(i) The forecast for each Q1 of each Quarterly Update shall constitute a firm
order (“Firm Order”) for Packaged Product and Purchaser shall be obligated to
purchase, and API shall be obligated to supply, such quantities and types of
Packaged Products pursuant to one or more Purchase Orders submitted to API
during such Quarter. The Firm Order shall be binding on Purchaser, and API shall
have the right to rely upon the Firm Order, with respect to API’s orders and
purchases of Packaging Materials that are required to fill such Firm Order and
that require an ordering lead time of less than [***]. Additionally, API shall
have the right to rely upon the Quarterly Update, with respect to API’s orders
and purchases of Packaging Materials that require an ordering lead time of more
than [***] as more particularly described on Appendix 4 attached hereto and as
may be amended from time to time (“Long Lead Time Components”); provided,
however, that API may only rely on the Quarterly Update for its purchases of
Long Lead Time Components to the extent necessary to meet the lead times
required for such Long Lead Time Components. Any change to Appendix 4 after the
date of this Agreement shall be mutually agreed upon by the parties and shall be
signed by a representative of each party. Notwithstanding anything in this
Agreement to the contrary, the Quarterly Update shall not be binding on
Purchaser, and API may not rely upon the Quarterly Update, for orders or
purchases of Packaging Materials other than Long Lead Time Components as
described in this Section 6(c)(i) above.

(ii) It is understood and agreed that Purchaser shall not be obligated to
purchase and API shall not be obligated to produce the forecasted quantities of
Packaged Product for the final [***] of each Quarterly Update until such
forecasted quantities become a Firm Order pursuant to Section 6(c)(i) above, and
such forecast shall not be binding upon Purchaser in any respect, and Purchaser
shall not be liable with respect to its good faith efforts to provide such
non-binding forecasts except, in each case, for Purchaser’s obligations with
respect to API’s orders and purchases of Long Time Lead Components described in
Section 6(c)(i) above and Section 6(e)(ii) below. Notwithstanding the foregoing,
the Firm Order for the then current Calendar Quarter may not be for an amount
less than [***] of the immediately preceding quarterly forecast for such
Calendar Quarter and API shall not be obligated to supply more than [***] of
such forecasted amount, in each case unless otherwise agreed by the parties in
writing, subject to Section 6(e) below.

(d) Purchase Orders.

(i) On or before the [***] of each [***], and simultaneously with the Quarterly
Updates, Purchaser will submit purchase orders (each a “Purchase Order”), which
Purchase Orders will specify the actual number of batches of Product to be
Packaged, the approximate number of units

 

-6-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

of Product in each batch, and the requested Delivery Dates for each batch.
Purchaser will submit each Purchase Order to API at least [***] in advance of
the earliest Delivery Date requested in the Purchase Order. API will use
commercially reasonable efforts to meet such Delivery Dates, and will confirm
such Delivery Dates within [***] of receipt of the Purchase Order. If API
indicates within such [***] period that it is unable to meet any such Delivery
Date, the parties will work together in good faith to set an amended Delivery
Date or dates.

(ii) API shall have the right to rely on the Purchase Orders and Firm Orders,
and only on Purchase Orders and Firm Orders (subject to Section 6(c)(i), for
orders of Packaging Materials.

(iii) Notwithstanding subsection (a) above, upon Purchaser’s request in writing
not less than thirty (30) days prior to the Delivery Date and provided that API
is able to secure Long Lead Time Components and Packaging Materials for such
additional amounts, API will use commercially reasonable efforts to supply
Purchaser with the quantities of Product ordered in a Firm Order which exceed
the quantities forecasted in the previous quarterly forecast for such Calendar
Quarter by more than [***]. Subject to Section 6(c)(i), API shall: (x) use its
commercially reasonable efforts to place pre-orders of Long Lead Time Components
so that API can secure the raw materials for processing in anticipation of API’s
order for the Long Lead Time Components and (y) keep Purchaser informed on a
regular basis regarding any such pre-orders and shall discuss any pre-orders
with Purchaser as appropriate.

(e) Modification Or Cancellation of Purchase Orders.

(i) At any time up to [***] prior to any relevant Delivery Date, Purchaser may
cancel a Purchase Order or request a modification of the confirmed Delivery Date
or quantity of Packaged Product (subject to the API’s confirmation as set forth
in Section 6(d)(i)) in such Purchase Order by submitting a written change order
(“Change Order”) to API. If a Change Order is submitted less than [***] prior to
the relevant Delivery Date, such Change Order will be effective and binding
against API only upon the written approval of API, which approval will not be
unreasonably withheld. API will communicate its acceptance or rejection of such
Change Order within [***] of its receipt thereof. Modifications or changes in
the Specifications will occur as provided for in Section 9.

(ii) In the event that API: (x) relies on a Quarterly Update in accordance with
Section 6(c)(i) above to order Packaging Materials that are Long Lead Time
Components, or (y) relies on a Purchase Order or Firm Order to order any
Packaging Materials that are necessary for the Packaged Product ordered in such
Purchase Order or Firm Order, and Purchaser either fails to submit or cancels
Purchase Orders necessary to fulfill the Quarterly Update described in
(x) above, or cancels the Purchase Order described in (y) above or fails to
submit Purchase Orders necessary to fulfill the Firm Order described in
(y) above, API shall, in each of cases (x) and (y), as applicable, notify
Purchaser of such ordered Packaging Materials and, at Purchaser’s election, API
shall do one or more of the following with respect to such Packaging Materials:

(1) use commercially reasonable efforts to use such Packaging Materials to
fulfill future Purchase Orders of the Product by Purchaser;

(2) use commercially reasonable efforts to cancel any orders of such Packaging
Materials, in which case Purchaser shall pay any cancellation fees associated
with the cancellation of such orders; or

 

-7-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(3) use commercially reasonable efforts to use such Packaging Materials for
another packaging customer or client of API, in which case Purchaser shall
reimburse API for any documented out-of-pocket expenses related to such
alternate use.

In the event that any such Packaging Materials are unable to be cancelled or
re-used as described in this Section 6(e)(ii) above, Purchaser shall reimburse
API for API’s out-of-pocket costs incurred for its purchase of such Packaging
Materials.

(iii) Unplanned Delay. API will timely fill each Purchase Order on the
applicable Delivery Date, subject to the terms and conditions of this Agreement.
API will notify Purchaser within [***] of receipt of any Firm Order or Purchase
Order if API determines that any Packaging Materials are unavailable to fill the
Purchase Order on the applicable Delivery Date or the Packaging of the Product
will be delayed for any other reason (including a Force Majeure Event), provided
however that, without the written consent of Purchaser which will not be
unreasonably withheld or delayed, such notice will not relieve API of any of its
obligations to fill such Purchase Order in accordance with Section 6(d)(i).

(f) Terms of Agreement Govern. No modification or amendment to this Agreement
shall be effected by or result from the receipt, acceptance, signing or
acknowledgment of any party’s purchase orders, order acknowledgements, invoices,
shipping documents or other business forms containing terms or conditions in
addition to or different from the terms and conditions set forth in this
Agreement, and the terms of this Agreement shall supersede any provision in any
purchase order or other document that is in addition to or inconsistent with the
terms of this Agreement.

7. COMPLIANCE WITH AGENCY REGULATIONS

(a) Covenant. The parties agree to comply with all Applicable Laws in their
performance under this Agreement, including but not limited to cGMP rules and
regulations. API shall be solely responsible for all the necessary permissions
and licenses for Packaging of the Product; provided, however, that Purchaser
shall have sole responsibility for obtaining any permits or licenses from any
Agency necessary or required for the labeling, sale, marketing or entering into
commerce of any Product or Packaged Product. Purchaser is responsible for
securing all necessary permits, licenses and approvals for the Product,
Labeling, and Specifications, if any.

(b) Purchaser Representation. Purchaser represents, warrants and covenants that
all Product and other materials supplied by Purchaser under this Agreement
shall, at the time of delivery to API, comply with all Applicable Laws in effect
on the day of such delivery. Without limiting the foregoing, Purchaser
guarantees that no Product or materials supplied by Purchaser under this
Agreement shall, at the time of delivery, be (i) adulterated or misbranded
within the meaning of the U.S. Federal Food, Drug and Cosmetic Act (the “Act”),
or any similar law of any other jurisdiction, or (ii) an article which may not,
under the provisions of the Act, or any similar law of any other jurisdiction,
be introduced into interstate commerce at the time at which Purchaser plans to
introduce it into interstate commerce.

(c) API Representation. API represents, warrants and covenants that, except to
the extent due to a breach by Purchaser of its representation in Section 7(b)
above, or a change in labeling or other rules related to the Product from the
time of delivery to API by Purchaser, all Packaged Product supplied by API under
this Agreement shall, at the time of delivery to Purchaser, comply with all
Applicable Laws in effect on the day of such delivery. Without limiting the
foregoing, API guarantees that, except to the extent due to a breach by

 

-8-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Purchaser of its representation in Section 7(b) above, or a change in labeling
or other rules related to the Product from the time of delivery to API by
Purchaser, no Packaged Product supplied by API under this Agreement shall, at
the time of delivery, be (i) adulterated or misbranded within the meaning of the
U.S. Federal Food, Drug and Cosmetic Act (the “Act”), or any similar law of any
other jurisdiction, or (ii) an article which may not, under the provisions of
the Act, or any similar law of any other jurisdiction, be introduced into
interstate commerce.

8. FACILITY

(a) Packaging. API hereby agrees to perform the Packaging of the Product(s) at
its Facility and shall not package or store the Product(s) at any other location
without the prior written consent of Purchaser.

(b) Compliance with Applicable Laws and Specifications. API will comply with,
and Package and handle Product and supply Packaged Product in accordance with,
all Applicable Laws and Specifications relating to the Packaging and supply
services to be provided by API under this Agreement, including but not limited
to cGMP rules and regulations. API agrees to store Products and Packaged
Products in accordance with Applicable Laws and Purchaser’s written
instructions.

(c) Quality Control. Prior to each shipment of Packaged Product, API shall
perform quality control testing procedures and inspections to verify that the
Packaged Product to be shipped conforms fully to the applicable Specifications.
Each shipment of Packaged Product shall be accompanied by a certificate of
analysis in a form reasonably acceptable to Purchaser and describing all current
requirements of the Specifications, results of tests performed certifying that
the Packaged Product supplied have been Packaged, controlled and released at the
Facility in accordance with the Specifications and Applicable Laws.

(d) Changes to the Specifications. Purchaser will send any request for a change
in the Specifications to API in writing, and API will promptly respond to such
request and make such requested changes, subject to the provisions of this
Section 8(d). Purchaser will evaluate, in good faith, any change to the
Specifications suggested by API. All modifications to Specifications shall be in
writing and shall be signed by an authorized representative of Purchaser and
API. If the modifications result in a change in API’s manufacturing costs, the
Parties shall agree upon an appropriate adjustment to the price of the Product
under this Agreement. If the modifications result in a delay in delivery, the
Parties will negotiate a reasonable extension of the affected lead times. The
parties will work together in good faith to timely implement any change to the
Specifications and no change to the Specifications will be implemented unless
and until the parties have agreed upon the following: (1) the implementation
date of such change and (2) any increase or decrease in costs, expenses or fees
associated with such change.

(e) Batch Records; Samples. API shall maintain batch records sufficient to trace
the history of each batch, and representative samples from each batch of
Packaged Product manufactured hereunder, for record keeping, stability testing,
and other regulatory purposes, including as may be required by the
Specifications or Applicable Laws, for as long as required by such Applicable
Laws. Subject to the foregoing, API shall notify Purchaser before disposing of
any of the foregoing, and Purchaser shall have the option of having such records
and samples delivered to Purchaser or its designee.

(f) Records. API shall maintain laboratory notebooks and all technical,
scientific, accounting and other records, including all data, in a reasonably
comprehensive, detailed and organized manner and in the form required by
Applicable Law. Such records shall be kept for a period of three (3) years after
the termination or expiration of this Agreement or such longer period as
Applicable Laws may require. Upon the request of Purchaser, API shall provide
Purchaser reasonable access to and copies of such records and samples.

 

-9-



--------------------------------------------------------------------------------

(g) Purchaser Technical Representative. During the Term of this Agreement, and
upon ten (10) days prior written notice to API (which notice shall specify the
reason therefor) Purchaser shall have the right to have, during normal business
hours, one or more technical representatives present in the area of the Facility
where the Packaging is being conducted and/or where Product or Packaged Product
is handled to (i) review the Packaging process and inspect such portion of the
Facility; (ii) review any relevant records (including those kept under Sections
8(e) and 8(f) above) in connection with such Packaging process and assess its
compliance with Applicable Laws and the Specifications; and (iii) discuss any
related issues with API management personnel. Purchaser’s technical
representatives, when on-site, shall comply with API rules and regulations and
shall endeavor in good faith not to interfere with API’s business; provided,
however, that such representatives shall be given reasonable access to the
Facility and records of API, as described in the foregoing sentence, in order to
determine API’s compliance with Applicable Laws and this Agreement and to verify
amounts owed hereunder. During the Term of this Agreement and for a period of
ninety (90) days following the expiration or termination of this Agreement, API
shall make available during regular business hours to Purchaser any records,
reports and/or documents in connection with the Packaging services, subject the
confidentiality provisions of this Agreement.

(h) Agency Inspection. API shall permit the FDA and other Agencies to conduct
inspections of the Facility as they may request, including pre-approval
inspections, and shall cooperate with such Agencies with respect to the
inspections and any related matters, in each case which is related to the
Products, Packaging of the Product, Packaged Products, or this Agreement. API
hereby agrees to advise Purchaser promptly (within twenty-four (24) hours if
possible) of any proposed or unannounced inspection by any Agency of the
Product(s), Packaged Products or Packaging process or procedures and will, to
the extent possible, permit a representative of Purchaser to be present at such
inspections and assist in the preparation thereof, including actions taken by
API to remedy conditions cited in the inspections, and shall provide a report of
the results of the inspection issued by the inspectors to Purchaser and a copy
of the API response to the inspection report, and all subsequent material
correspondences referring to the aforementioned inspection(s) (including, but
not limited to, FDA Form 483). API shall keep Purchaser informed about the
results and conclusions of each such regulatory inspection, and if API fails
such inspection or is required to take actions to be in compliance with the
inspector’s requirements, API shall inform Purchaser, in writing, of the steps
API is taking and/or response to the inspector if API disagrees with the
inspector’s assessment. Similarly, API agrees to promptly notify and provide
Purchaser copies of any request, directive or other communication of the FDA or
other Agency relating to Products, Packaging, Packaged Products or this
Agreement, and to cooperate with Purchaser in responding to such requests,
directives and communications.

(i) Regulatory Information. If related to the Products, Packaging of the Product
or Packaged Products, API shall promptly provide Purchaser as reasonably
requested, for a fee equal to API’s documented out-of-pocket costs incurred to
copy and provide such information, with one (1) copy of all available
information in API’s control necessary or useful for Purchaser to apply for,
obtain, and maintain regulatory approvals for the Product in any country,
including without limitation information relating to the facilities, or the
process, methodology, raw materials and intermediates used in the manufacture,
processing, or packaging of the Product and all information required to be
submitted in the chemistry, manufacturing and controls (CMC) section of an IND
or a NDA or other regulatory filings, or required or requested to be provided to
any Agency. In addition, API shall reasonably cooperate with Purchaser with
respect to all reporting obligations relevant to the Product under Applicable
Laws.

 

-10-



--------------------------------------------------------------------------------

9. QUALITY OF PACKAGING AND WARRANTIES

(a) API Representations and Warranties. API represents and warrants that the
Packaging and Packaged Products provided hereunder shall be consistent with and
conform to the Specifications, Applicable Laws and this Agreement. API also
represents and warrants that neither it nor any of its representatives or
employees have been debarred pursuant to the Federal Food, Drug and Cosmetic Act
(the “Act”), or subject to a similar sanction from another Agency, nor have
debarment proceedings against API or any of its employees been commenced. API
will promptly notify Purchaser in writing if any such proceedings have commenced
or if API or any of its employees are debarred by the FDA or other Agencies.
Further, API represents and warrants that any Packaging Materials supplied by
API as part of its obligations hereunder or used to provide the Packaging
services under this Agreement are in compliance with all Applicable Laws and the
Specifications, and that title shall pass as provided in this Agreement, free
and clear of any security interest, lien or other encumbrance attributable to
the action or inaction of API.

(b) Testing of Packaged Products.

(i) Except as provided for in Section 8(c) above, Purchaser and/or its agent(s)
are responsible for testing Packaged Products to assure that they are in
conformity with the Specifications and the warranties given by API in
Section 9(a) above. Purchaser and/or its agent(s), upon receipt of Package
Products from API, shall have [***] to inspect such Packaged Products, and any
Packaged Product that is not rejected within such [***] period shall be deemed
to have been accepted by Purchaser, subject to Section 9(i) below.

(ii) In the event Purchaser and/or its agent(s) believes that the Packaged
Products do not conform to the Specifications or the warranties in Section 9(a),
Purchaser and/or its agent(s) shall send to API, within the [***] period
described above, a written notice of rejection. If API agrees that the Packaged
Products are defective or non-conforming, API shall, at Purchaser’s option:
(x) provide Purchaser with a schedule for the replacement of the rejected
Packaged Products (including the date by which API expects to replace such
Packaged Products) within [***] after API’s receipt of Purchaser’s notice of
rejection and shall use commercially reasonable efforts to replace such Packaged
Products within [***] of such notice; or (y) issue a full refund for that
particular batch to Purchaser.

(iii) If API does not agree with Purchaser’s and/or its agents’ determination
that the Packaged Products fail to meet the Specifications and/or warranties in
Section 9(a), then after reasonable efforts to resolve the disagreement (but in
all cases, within [***] of Purchaser providing notice rejection), the dispute
shall be submitted for determination by an independent laboratory/expert
mutually selected by the parties and the decision of such independent
laboratory/expert shall be final and binding on the parties with respect to
whether the Packaged Products in question conforms to the Specifications
therefor and the warranties given by API in Section 9(a) above. In the event
that the independent laboratory/expert decides that the Packaged Products in
question conform to the Specifications and the warranties given by API in
Section 9(a) above, such Packaged Products shall be deemed accepted by
Purchaser. In the event that the independent laboratory/expert decides that the
Packaged Products in question do not conform to the Specifications and/or the
warranties given by API in Section 9(a), API shall, at Purchaser’s option:
(x) provide Purchaser with a schedule for the replacement of the rejected
Packaged Products (including the date by which API expects to replace such
Packaged Products) within fifteen (15) days after API’s receipt of notice
regarding the independent laboratory/expert’s decision and shall use
commercially reasonable efforts to

 

-11-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

replace such Packaged Products within [***] of such notice; or (y) issue a full
refund for that particular batch to Purchaser. The independent
laboratory/expert’s fees and the prevailing party’s out-of-pocket costs incurred
in connection with the independent laboratory/expert’s decision shall be borne
by the party against whom the independent laboratory/expert’s decision is given.
In the event all or part of a shipment of Packaged Product is rejected prior to
Purchaser’s payment therefor, Purchaser may withhold such payment until receipt
of replacement Packaged Product that conform with the Specifications therefor
and to the warranties given by API in Section 9(a) (or determination by an
independent laboratory/expert that such Packaged Product conforms with the
Specifications and the warranties in Section 9(a)).

(c) Latent Defects. In the event either party becomes aware of any defect in any
batch of Packaged Product that is not discoverable upon a reasonable inspection
or incoming quality assurance testing as set forth in the Specifications, it
shall promptly (and in no case later than [***] after learning of such defect)
notify the other party in writing (identifying the batch(es) involved), and the
rejection provisions of Section 9(b) above shall apply notwithstanding any
expiration of the [***] period described therein. In the event Purchaser fails
to provide such notice of defect within [***] after it becomes aware of any
defect therein, Purchaser shall be deemed to have accepted such batch and the
recovery portions of Section 9(b) shall not apply to such batch.

(d) Supply of Products for Defective Packaging; Lost or Destroyed Product.

(i) In the event API is required to replace defective Packaging pursuant to
paragraph (b) or (c) of this Section 9, Purchaser shall supply API with
sufficient quantities of the Products in order for API to replace such
Packaging, and API shall reimburse Purchaser for the quantities of Product
provided by Purchaser in connection therewith.

(ii) In the event that API loses or destroys any Product, API shall reimburse
Purchaser for all such Product, excluding a certain percentage of each batch of
Product provided by Purchaser hereunder (such percentage, the “Shortfall”). The
Shortfall for all batches of Product to be converted to Packaged Product shall
be mutually agreed upon in writing by the parties promptly following API’s
supply of three (3) commercial batches of Packaged Product under this Agreement.
The price at which Purchaser supplies Products to API and at which API
reimburses Purchaser pursuant to this provision, as applicable, shall equal
Purchaser’s cost for such Products. All necessary calculations and any
reimbursement owed shall be determined once annually, and not on a lot by lot
basis, based on the most recent [***] performance in aggregate, and shall be
paid or credited in the next following billing period.

10. REPRESENTATIONS AND WARRANTIES

(a) Existence and Power. Each party hereby represents and warrants to the other
party that such party (i) is duly organized, validly existing and in good
standing under the laws of the state in which it is organized and (ii) has the
corporate power and authority to own and operate its property and assets, and to
carry on its business as it is now being conducted.

(b) Authorization and Enforcement of Obligations. Each party hereby represents
and warrants to the other party that such party (i) has the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder
and (ii) has taken all necessary action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.

 

-12-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) No Conflict. Each party hereby represents and warrants to the other party
that the execution and delivery of this Agreement and the performance of such
party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable laws or regulations applicable such party and (ii) do
not materially conflict with, or constitute a material default or require any
consent under, any material contractual obligation of such party.

(d) Intellectual Property.

(i) Purchaser represents and warrants to API that: (i) the Purchaser Information
does not, to the best of Purchaser’s knowledge, violate or infringe upon any
trademark, tradename, copyright, patent or other intellectual property right or
other rights held by any person or entity, which Purchaser does not have rights
under sufficient to enable API to perform its obligations hereunder, as of the
date that such Purchaser Information is provided by Purchaser to API, and
(ii) the Labeling provided to API by Purchaser will comply with all applicable
laws, rules and regulations if the corresponding physical labels and packaging
inserts are affixed by API to Packaged Product in accordance with the Labeling,
Specifications and Purchaser’s written instructions. Purchaser hereby grants to
API, during the Term of this Agreement, a non-exclusive, non-transferable,
royalty-free license under its intellectual property rights in the Product
(“Purchaser’s IP Rights”) solely to the extent necessary for API to perform its
obligations under this Agreement, and solely for such purpose. Other than as
expressly provide for above, API shall have no other rights, title or interest
in and to Purchaser’s IP Rights and such license shall automatically terminate
upon expiration or termination of this Agreement or upon written notice by
Purchaser. For purposes hereof, “Purchaser Information” shall mean the Product,
Labeling and Specifications in the form provided by Purchaser to API hereunder
and used by API in accordance with the Specifications (in the case of Product
and Labeling) and Purchaser’s written instructions (collectively, “Purchaser
Information”).

(ii) API represents and warrants to Purchaser that: (i) API has all necessary
authority and right, title and interest, including through patents and licenses,
to use all processes, techniques, know-how and other methods used to perform the
Packaging services; and (ii) except to the extent solely due to the Purchaser
Information, neither the Packaging services nor the Packaged Product, to the
best of API’s knowledge, violate or infringe upon any trademark, tradename,
copyright, patent or other rights held by any person or entity, as of the date
such Packaging services and Packaged Product are provided by API to Purchaser
hereunder.

(e) Disclaimer. OTHER THAN AS EXPRESSLY PROVIDED FOR IN SECTIONS 7(b), 7(c),
9(a) AND 10, NEITHER PARTY MAKES ANY OTHER WARRANTIES, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. IN ADDITION, BOTH PARTIES HEREBY DISCLAIM
LIABILITY FOR ANY EXPRESS OR IMPLIED WARRANTY, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY AND ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO PACKAGING, PACKAGED PRODUCTS OR THE PRODUCTS. NOTWITHSTANDING
THE FOREGOING, THE DURATION OF ANY IMPLIED WARRANTY WHICH MIGHT BE DEEMED TO
EXIST BY OPERATION OF LAW SHALL BE LIMITED TO SIX (6) MONTHS FROM THE DATE OF
DELIVERY OF PACKAGED PRODUCTS BY API.

 

-13-



--------------------------------------------------------------------------------

11. CONFIDENTIALITY/OWNERSHIP

(a) Confidentiality Agreement. API and Purchaser agree to keep confidential any
and all information, including but not limited to formulations, chemical
structures, know-how and marketing plans and any other confidential information
disclosed by one party or its designee to the other (collectively, “Proprietary
Information”). Each party agrees not to disclose the Proprietary Information of
the other to any person or entity, except to the employees of such party having
a need to know the information in order to fulfill such party’s obligations
hereunder. Each party shall use the Proprietary Information of the other solely
for the purpose of carrying out the obligations contained in this Agreement.
Notwithstanding the foregoing and anything herein to the contrary, Purchaser may
disclose API Proprietary Information to the extent reasonably necessary for it
to exercise its rights under this Agreement to develop and commercialize
Packaged Product, including disclosing API Proprietary Information to Agencies,
as required by law, and to those of its contractors and consultants (but in no
event to any other pharmaceutical industry contract packager) that have a need
to know such Proprietary Information, provided that such contractor or
consultant has entered into a confidentiality agreement with Purchaser which
contains restrictions on use and disclosure of API Proprietary Information at
least as protective as those set forth in this provision. The obligations
imposed by this Section 11 shall not apply to any Proprietary Information which:

(i) at the time of disclosure to the receiving party is in the public domain;

(ii) after disclosure becomes part of the public domain by publication or
otherwise, through no fault of the receiving party;

(iii) at the time of disclosure is already in the receiving party’s possession,
except through prior disclosure by the disclosing party to the receiving party,
and such possession can be properly documented by the receiving party in its
written records, and was not made available to the receiving party by anyone
owing an obligation of confidentiality to the disclosing party with respect to
such Proprietary Information; and

(iv) is rightfully made available to the receiving party from sources
independent of the disclosing party and not under an obligation of
confidentiality to the disclosing party with respect to such Proprietary
Information.

Notwithstanding anything herein to the contrary, the receiving party shall be
allowed to disclose the Proprietary Information of the disclosing party to the
extent such Proprietary Information is legally required to be disclosed in the
course of the litigation or other legal or administrative proceedings or
otherwise as required by law; provided that, in all cases, such receiving party
shall, to the extent permitted, give the other party prompt written notice of
the pending disclosure and shall reasonably cooperate in such other party’s
attempts, at such other party’s sole expense, to seek an order maintaining the
confidentiality of such Proprietary Information.

(b) Term of Confidentiality Agreement. The obligations of confidentiality and
nonuse set forth in this Section shall survive for a period of five (5) years
beyond the termination or expiration of this Agreement.

(c) Confidential Terms. Each party shall treat the terms of this Agreement as
the Proprietary Information of the other party. Notwithstanding anything to the
contrary, however, each party may disclose the terms of this Agreement (i) to
advisors, actual or potential investors, acquisition partners, sublicensees, and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or (ii) as required by securities or other applicable
laws or regulations, such as SEC regulations.

 

-14-



--------------------------------------------------------------------------------

(d) Ownership of Product/Packaged Product. All Packaged Product fully paid for
by Purchaser in accordance with Section 4, shall be the sole property of
Purchaser and all rights and title in and to the Packaged Product, excluding any
patents, trademarks, know-how and any other intellectual property rights of API,
shall vest in and to Purchaser at such time, and Purchaser shall own all
containers that the Product is packaged in, including any verbiage or markings
on such containers, regardless of whether such verbiage or markings are
trademarks or trade-designs. If the Packaged Products provided to Purchaser by
API hereunder include any patents, trademarks, know-how or any other
intellectual property rights of API, API hereby grants to Purchaser an
irrevocable, royalty free non-exclusive limited license (with the right to grant
and authorize sublicenses solely to those in the distribution supply chain for
the Packaged Products, including but not limited to third party partners of
Purchaser) under such rights to sell and distribute, and have sold and
distributed on its behalf, such Packaged Products.

12. TERM AND TERMINATION

(a) Term. This Agreement shall commence on the Effective Date and shall continue
until the close of business on the fifth (5th) anniversary of the Effective Date
(the “Term”). Thereafter, this Agreement shall be renewed automatically, upon
the same terms and conditions contained herein, for periods of one (1) year
unless written notice of termination has been given by either party at least one
(1) year prior to the end of the Term or any extensions or renewals thereof.
Termination of this Agreement shall not affect the status of any Purchase Orders
outstanding as of the effective date of such termination.

(b) Termination for Bankruptcy or Breach. Either Party may terminate this
Agreement as follows:

(i) Upon prior written notice to the other party if the other party files a
petition in bankruptcy, or enters into an agreement with its creditors, or
applies for or consents to the appointment of a receiver or trustee, or makes an
assignment for the benefit of creditors, or suffers or permits the entry of any
order adjudicating it to be bankrupt or insolvent and such order is not
discharged within [***]; or

(ii) upon written notice in the event that the other Party shall have materially
breached this Agreement, and such breach is not cured within [***] after
receiving written notice of such breach.

(c) Duties Upon Termination or Expiration.

(i) In the event of any termination or expiration of this Agreement, API shall,
subject to the following sentence, promptly return to Purchaser at a location
specified by Purchaser at Purchaser’s reasonable expense and in accordance with
Purchaser’s instructions: (x) any remaining inventory of bulk Product, (y) all
remaining inventories of the Packaged Product and (z) any other Product or
material being stored for or that was supplied by Purchaser. Purchaser shall
also be required to pay for, at the Unit Price and in accordance with the
payment terms of Section 4, all Packaged Products ordered pursuant to Firm
Orders placed prior to the effective date of such termination or expiration,
subject to Section 9, and API shall perform Packaging for, and supply such
Packaged Products to Purchaser, in accordance with the terms of this

 

-15-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Agreement. In addition, in the event of any termination (but not expiration) of
this Agreement, the rights, duties and obligations of the parties in Sections
6(c)(i), 6(d)(ii) and 6(e)(ii) shall apply with respect to Packaging Materials
that have been purchased or ordered by API pursuant to this Agreement prior to
the date of such termination and that are not being used to supply Packaged
Product pursuant to the foregoing sentence, including Purchaser’s liability and
API’s duties to mitigate therefor.

(ii) Upon any termination or expiration of this Agreement: (x) Proprietary
Information exchanged between Purchaser and API, and all copies thereof, shall
be promptly returned by the receiving party to the disclosing party; provided
that each party may keep a copy of the other’s Proprietary Information for
archival purposes; and (y) the license granted to API by Purchaser in
Section 10(d)(i) shall terminate, and API shall cease using Purchaser’s IP
Rights.

(d) Continuing Obligations. Termination or expiration of this Agreement shall
not relieve a party from any liability that, at the time of such termination or
expiration, has already accrued to the other party. The rights and obligations
of each of the parties under the provisions of Sections 1, 4(b)-4(e), 5(c),
6(c)(i), 6(d)(ii) and 6(e)(ii), 7, 8(e)-8(i), 9(b)-9(d), 10, 11, 12(c), 12(d)
and 13-22 of this Agreement shall continue notwithstanding the termination of
this Agreement for any reason.

13. FORCE MAJEURE. If API or Purchaser are delayed in performing any of their
respective obligations under this Agreement (except in respect of any obligation
to pay money), in each case in whole or in part, by reason of Force Majeure,
such delay shall be excused during the continuance of and to the extent of such
Force Majeure; provided that if, as a consequence of any such Force Majeure, the
total demands for API products or services cannot be supplied by API, API may,
at its option, allocate its available supply among Purchaser and its other
customers on a pro-rata basis, without liability for any failure to perform this
Agreement. The party claiming Force Majeure shall promptly notify the other
party of the termination of such event. During the period that the performance
by one of the parties of its obligations under this Agreement has been suspended
by reason of an event of Force Majeure, the other party may likewise suspend the
performance of all or part of its obligations hereunder to the extent that such
suspension is commercially reasonable, except that Purchaser may not suspend its
obligation to make payment pursuant to Section 4 for Packaged Products
previously delivered by API. Delivery shall be made and taken as soon as
reasonably possible after the removal of such cause, and the time for
performance of this Agreement shall be extended for a period equal to the
duration of such cause, provided that if such delay exceeds six (6) months,
either party may terminate this Agreement, subject to the duties set forth in
Sections 12(c) and 12(d).

14. INDEMNIFICATION

(a) Indemnification by Purchaser. Purchaser agrees to indemnify, defend and hold
harmless API and its agents, employees, officers, directors, Affiliates and
representatives (“API Parties”) from and against any and all costs, expenses,
liabilities, claims, damages, demands, actions, losses and fees, including
reasonable attorneys’ fees and costs (collectively, “Losses”) arising directly
or indirectly from any claim, complaint, suit, proceeding, or cause of action
brought against any of them by a third party (each, a “Claim”) resulting from:
(i) Purchaser’s violation of any Applicable Laws or breach of any of its
obligations under this Agreement, including but not limited to its
representations and warranties; (ii) Purchaser’s negligent acts or omissions or
willful misconduct; (iii) the labeling, manufacturing, sale, distribution,
possession or use of any Product or Packaged Product (other than to the extent
such Claim is due to API’s performance of the Packaging); and (iv) any actual or
asserted infringement of Product or Packaged Products (other than to the extent
such Claim is due to API’s performance of the Packaging) on any proprietary or
intellectual property

 

-16-



--------------------------------------------------------------------------------

rights of any person, including infringement of any trademarks or service names,
trade names, trade secrets, patents or copyright; except, in each case, to the
extent due to API’s breach of any of its obligations under this Agreement,
including but not limited to its representations and warranties, and API’s
negligent acts or omissions or willful misconduct.

(b) Indemnification by API. API agrees to indemnify and hold Purchaser and its
agents, employees, officers, directors, Affiliates and representatives
(“Purchaser Parties”) harmless from and against any and all Losses arising
directly or indirectly from any Claim resulting from: (i) API’s violation of any
Applicable Laws or breach of any of its obligations under this Agreement,
including but not limited to its representations and warranties; (ii) API’s
negligent acts or omissions or willful misconduct; and (iii) infringement of the
Packaging or Packaged Product on third party intellectual property rights
(except to the extent such infringement is solely due to the Purchaser
Information); except, in each case, to the extent due to Purchaser’s breach of
any of its obligations under this Agreement, including but not limited to its
representations and warranties, and Purchaser’s negligent acts or omissions or
willful misconduct.

(c) Procedure for Indemnification. Upon receiving notice of any Claim for
liability under this provision, a party seeking indemnification hereunder (the
“Indemnitee”) shall promptly notify the indemnifying party (“Indemnitor”) in
writing; provided, however, that failure to give notice shall not limit or
otherwise reduce the indemnity provided for in this Agreement except to the
extent that failure to give notice materially prejudices the rights of the
Indemnitor. Upon receipt of such notice, the Indemnitor will assume sole control
of and conduct the legal defense and settlement of the Indemnitee with respect
to such Claim. The Indemnitee shall have the right to participate, at its own
expense, with counsel of its own choosing in the defense or settlement of the
Claim; provided, however, that the Indemnitee shall not take any actions that
would materially affect the defense and settlement of such Claim without the
prior written consent of the Indemnitor, such consent not to be unreasonably
withheld. Indemnitor will not settle any case without the prior written consent
of the Indemnitee and such consent shall not be unreasonably withheld. The
Indemnitee and its employees, at the Indemnitor’s request and expense, shall
provide reasonably full information and reasonable assistance to Indemnitor and
its legal representatives with respect to Claims for which indemnification is
sought hereunder.

15. ADVERSE EVENTS

(a) Notice. Purchaser shall inform API promptly upon first becoming aware of any
important information relating to the activity, side effects, toxicity and/or
safety of the Products or Packaged Products that becomes known to Purchaser
during the term of this Agreement and that is relevant to the performance of the
services by API.

(b) Recall. In the event that a recall of any Product or Packaged Product is
required by an Agency or authority of competent jurisdiction, or if a recall of
a Packaged Product is deemed advisable by Purchaser in its sole discretion, such
recall shall be implemented and administered in a manner which is appropriate
and reasonable under the circumstances and in conformity with any requests or
orders of the applicable Agency, as well as accepted trade practices. The costs
and expenses in connection with a recall shall be paid by Purchaser, including
without limitation the costs and expenses related to the dissemination of
information set forth below, unless such recall is attributable to API’s breach
of this Agreement or negligent act or omission, [***]. In the event that a
Packaged Product is recalled or Purchaser is required to disseminate information
relating to Packaged Product covered by this Agreement,

 

-17-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Purchaser shall so notify API within a reasonable time so as to enable API to
provide Purchaser with such assistance in connection with such recall as may
reasonably be requested by Purchaser. API will comply with all such reasonable
requests from Purchaser. Purchaser shall handle exclusively the organization and
implementation of all recalls of Packaged Products.

(c) Insurance. Each party shall maintain a commercial general liability
insurance policy covering product liability and personal injury damages with
limits of [***] per occurrence and [***] in the aggregate. Each party agrees to
designate the other as an “additional insured” under such policy. These policies
shall remain in effect throughout the Term and thereafter with respect to
Packaged Produced hereunder during the Term and shall not be canceled or subject
to reduction or any other modification without [***] prior written notice to the
other party. Each party shall also carry and maintain in force at all times
relevant hereto all other insurance required by law or statute.

16. NOTICES. Notices or other communications required or permitted by this
Agreement shall be given in writing, and shall be deemed to have been given when
deposited in the United States mail, return receipt requested and postage
prepaid, or on the day following delivery of such notice to a major overnight
delivery service. All notices shall be addressed to the parties as follows:

 

To:

   Anderson Packaging, Inc.    4545 Assembly Drive    Rockford, IL 61109   
Attn: Shawn P. Rielley    Vice President, Sales and Marketing    Tel.:
815-484-8933    Email: srielley@andkpg.com

With a copy to:

   AmerisourceBergen Drug Corporation    1300 Morris Drive    Chesterbrook, PA
19073    Attn.: General Counsel

To:

   TransOral Pharmaceuticals, Inc.    1003 W. Cutting Blvd., Suite 110    Pt.
Richmond, CA 94804    Attn: Dennie Dyer, VP. Operations    Tel.: 510-215-3500   
Fax: 510-215-3535    Email: ddyer@transoral.com

17. CHOICE OF LAW. The laws of the State of Delaware applicable to contracts
made and to be performed in the State of Delaware shall govern any dispute
arising out of or under this Agreement, without regard to conflicts of laws
provisions, and excluding the 1980 U.N. Convention on Contracts for the
International Sale of Goods.

 

-18-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

18. DISPUTES. If a dispute, controversy or disagreement arises between the
parties in connection with this Agreement, then such dispute will be presented
to the respective presidents or Senior Executives of API and Purchaser for
consideration and resolution. If the parties are unable resolve the dispute
within [***], then the parties may pursue any remedies in may have at law or in
equity. Any litigation brought by a party under this Agreement shall be brought
in the federal or state courts located in the State of New York and the parties
hereby consent to the exclusive jurisdiction of such courts.

19. ASSIGNMENT. This Agreement is not assignable by either party except with the
written consent of the other party; provided, however that either party may
assign this Agreement to: (i) any of its Affiliates without the consent of the
other party; or (ii) a successor by way of merger, consolidation or the
acquisition of substantially all of its business and assets relating hereto;
provided that, in each of cases (i) and (ii), such assignee assumes in writing
the assignor’s obligations under this Agreement and agrees to be bound by the
terms and conditions hereof.

20. LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER SECTION 14 ABOVE OR IN THE CASE OF WILLFUL
BREACH OF THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION LOST REVENUES OR PROFITS, ARISING FROM ANY CLAIM RELATING TO THIS
AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE),
OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF
THE POSSIBILITY OR LIKELIHOOD OF SAME.

21. RELATIONSHIP OF THE PARTIES. Nothing contained in this Agreement shall
create a joint venture or partnership between the parties. API shall be an
independent contractor in performing its obligations. Neither party shall be
liable for any of the debts or obligations of the other and neither party shall
have any authority or right to act for or incur any liability of any kind,
express or implied, in the name of or on behalf of the other party.

22. MISCELLANEOUS.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties except as specifically set forth herein. All
Appendices to this Agreement are part of this Agreement to the same effect as if
such terms had been included herein. No addition to or waiver or modification of
any provision of this Agreement shall be binding unless in writing and signed by
a duly authorized representative of each party.

(b) Subcontractors. API shall not subcontract any of the Packaging services or
any of its other obligations hereunder to another entity without Purchaser’s
prior written approval. In any case, API shall remain completely responsible for
all such services and obligations that are subcontracted. All subcontractors
hereunder shall be bound by the terms and conditions herein, with respect to the
subcontracted services and obligations, as if named together with API.

 

-19-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) Counterparts, Signature by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be one and the same
Agreement. Any facsimile signature of any party hereto shall constitute a legal,
valid and binding execution hereof by such party.

(d) Titles; Interpretation. The headings appearing at the beginning of the
numbered Sections and at the beginning of paragraphs have been inserted for
convenience only and do not constitute any part of this Agreement. As used
herein, the word “day” or “year” means a calendar day or year unless otherwise
specified.

(e) Modifications. No changes or modifications or waivers are to be made to this
Agreement unless evidenced in writing and signed for and on behalf of both
parties.

(f) Severability. In the event that any provision of this Agreement shall be
determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

(g) Waiver. The failure on the part of any party to exercise or enforce any
rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter.

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and API have executed this Agreement on the
Effective Date.

 

ANDERSON PACKAGING, INC.     TRANSORAL PHARMACEUTICALS, INC. By:   /s/ Shawn P.
Reilley     By:   /s/ Glenn A. Oclassen Name:    Shawn P. Reilley     Name:   
Glenn A. Oclassen Title:   Sr. VP Sales     Title:   CEO, President, Director  
  By:   /s/ Thomas P. Soloway       Name:   Thomas P. Soloway       Title:  
Senior Vice President and CFO



--------------------------------------------------------------------------------

Appendix 1

Product List as of 9/1/06

Intermezzo (Zolpidem) 1.75mg

Intermezzo (Zolpidem) 3.5mg



--------------------------------------------------------------------------------

Appendix 2

Product Specifications as of 9/1/06

[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g23c17.jpg]

[***]

 

Typical Physical

Properties

         

General

     

Construction

   [***]    [***]

Color

     

Haze

     

Specific Gravity

     

Total Thickness

     

Thickness tolerance

     

Maximum roll width

     

Roll width tolerance

     

Yield

     

Mechanical

     

Tensile Strength

   [***]    [***]

Thermal

     

Dimensional Stability

   [***]    [***]


Thermoforming Range

     

Barrier

     

Moisture Vapor Transmission Rate

   [***]    [***]

(38°C, 90% RH)

     

Oxygen Transmission Rate

   [***]    [***]

(23oC, 100% RH)

     

Manufactured under Industry Accepted standards for cGMP. [***]

TEKNIFLEX® is a registered trademark of Tekni-Plex, Inc.
                                         
                                                    25/06/2002

TEKNI-FILMS

 

Tekni-Films USA   Tekni-Films Europe   Tekni-Films South America 201 Industrial
Parkway   Industrielean, 37   Timoteo Gordillo 5490 Somerville, NJ 08876   9320
Erembodegem   1439 Buenos Aires USA   Belgium   Argentina Tel: (908) 722-4800  
Tel: +32 53 650711   Tel: +54 11 46054042 Fax: (908) 722-4967   Fax: +32 53
672074   Fax: +54 11 48059625

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Technical Data Sheet

Blister Lidding – Push Through

   LOGO [g41162g56x14.jpg]   

 

Alcan Packaging Pharma Center

6850 Midland Industrial Drive

Shelbyville, KY 40065

December 29, 2005   

Product Code: [***]

  

DESCRIPTION

 

[***]

   [***] KEY PERFORMANCE CHARACTERISTICS   

•        Cold-formable

 

•        [***]

 

•        [***]

 

•        [***]

 

•        [***]

 

•        [***]

 

•        [***]

STRUCTURE (from the outside to the Inside)

 

Material

  

        [***]        

    

oPA

  

Adhesive

  

Aluminum “Primed” • Matte Side ñ

  

Adhesive

  

PVC

  

Total thickness

  

 

Descriptive Property

  

Total Basis Weight

  

Yield

  

PACKAGING DESIGN

[***]

Please notice: This data sheet is for basic product information and is not a
product specification.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Technical Data Sheet

Blister Lidding – Push Through

   LOGO [g41162g56x14.jpg]   

 

Alcan Packaging Pharma Center

6850 Midland Industrial Drive

Shelbyville, KY 40065

January 19, 2006    Product Code: [***]   

 

DESCRIPTION   

 

[***]

   [***]

 

KEY PERFORMANCE CHARACTERISTICS

  

 

•        [***]

 

•        [***]

 

•        [***]

 

•        [***]

STRUCTURE (from the outside to the inside)

 

Material

                    

                    [***]                     

Paper

  

Adhensive

  

Aluminum Foil - Soft - Matte Sideñ

  

Heat Seal Coating 4506

  

 

Descriptive Property

         

Total Basis Weight

     

Yield

     

REGULATORY INFORMATION

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

Please notice: This data sheet is for basic product information and is not a
product specification.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Appendix 3

Product Unit Price as of 9/1/06

Trade Dosepak Production: API Quote 1838A

Sample Dosepak Production: API Quote 1838B



--------------------------------------------------------------------------------

LOGO [g41162g83n85.jpg]    Anderson Packaging, Inc.    Quotation   

An AmerisourceBergen Company

   PLEASE REFER TO THIS    4545 Assembly Drive     Rockford, Illinois 61109    
815 / 484-8900    NUMBER WHEN CORRESPONDING

 

TransOral Pharmaceuticals

   QUOTE NO. 1838 A

1003 W. Cutting Blvd.

  

Suite 110

   DATE May 19, 2006

Pt. Richmond, CA 94804

      TERMS NET Ÿ 10 DAYS

Attn: Dennie Dyer

   EFFECTIVE    WITH SHIPMENTS FROM: 5/19/06 TO: 12/31/06

 

PRODUCT:    Intermezzo Trade Dosepak PACKOUT:    [***] QUANTITY/PRICE:      
[***]      

[***]

TRANSORAL TO SUPPLY:   

Bulk

MSDS

Artwork

API TO SUPPLY:   

Service

Base – [***]

Lidding – [***]

Heat Seal Cards – [***]

Dosepak Sleeves – [***]

Physician Inserts – [***]

Patient Inserts – [***]

Locking Lugs

Shippers

Shipper Labels

 

      BY      /s/ Matt Dawes     CUSTOMER       MATT DAWES

 

Page 1 of 2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g83n85.jpg]    Anderson Packaging, Inc.    Quotation   

An AmerisourceBergen® Company

   PLEASE REFER TO THIS    4545 Assembly Drive     Rockford, Illinois 61109    
815 / 484-8900    NUMBER WHEN CORRESPONDING

 

TransOral Pharmaceuticals

   QUOTE NO. 1838 A

1003 W. Cutting Blvd.

  

Suite 110

   DATE May 19, 2006

Pt. Richmond, CA 94804

      TERMS NET Ÿ 10 DAYS

Attn: Dennie Dyer

   EFFECTIVE    WITH SHIPMENTS FROM: 5/19/06 TO: 12/31/06

 

ADDITIONAL CHARGES:    Set-Up:       Lot Charge:       Tooling:    [***]   
Process Validation:       Cleaning Validation:       Plates, Prep, and Die:   
NOTES:   

1.      Quote assumes Anderson Packaging is provided [***].

  

2.      Quote assumes F.O.B. Rockford, IL

  

3.      Quote assumes [***]

  

4.      Quote assumes [***]

 

      BY      /s/ Matt Dawes     CUSTOMER       MATT DAWES

 

Page 2 of 2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g83n85.jpg]    Anderson Packaging, Inc.    Quotation   

An AmerisourceBergen® Company

   PLEASE REFER TO THIS    4545 Assembly Drive     Rockford, Illinois 61109    
815 / 484-8900    NUMBER WHEN CORRESPONDING

 

TransOral Pharmaceuticals

   QUOTE NO. 1838 B

1003 W. Cutting Blvd.

  

Suite 110

   DATE May 19, 2006

Pt. Richmond, CA 94804

      TERMS NET Ÿ 10 DAYS

Attn: Dennie Dyer

   EFFECTIVE    WITH SHIPMENTS FROM: 5/19/06 TO: 12/31/06

 

PRODUCT:    Intermezzo Sample Dosepak PACKOUT:    [***] QUANTITY/PRICE:    [***]
  

[***]

TRANSORAL TO SUPPLY:   

Bulk

MSDS

Artwork

API TO SUPPLY:   

Service

Base – [***]

Lidding – [***]

Heat Seal Cards

Dosepak Sleeves

Physician Inserts – [***]

Patient Inserts – [***]

Locking Lugs

Shippers

Shipper Labels

 

      BY      /s/ Matt Dawes     CUSTOMER       MATT DAWES

 

Page 1 of 2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g83n85.jpg]    Anderson Packaging, Inc.    Quotation   

An AmerisourceBergen® Company

   PLEASE REFER TO THIS    4545 Assembly Drive     Rockford, Illinois 61109    
815 / 484-8900    NUMBER WHEN CORRESPONDING

 

TransOral Pharmaceuticals

   QUOTE NO. 1838 B

1003 W. Cutting Blvd.

  

Suite 110

   DATE May 19, 2006

Pt. Richmond, CA 94804

      TERMS NET Ÿ 10 DAYS

Attn: Dennie Dyer

   EFFECTIVE    WITH SHIPMENTS FROM: 5/19/06 TO: 12/31/06

 

ADDITIONAL CHARGES:    Set-Up:       Lot Charge:       Tooling:    [***]   
Process Validation:       Cleaning Validation:       Plates, Prep, and Die:   
NOTES:   

1.      Quote assumes Anderson Packaging is provided [***].

  

2.      Quote assumes F.O.B. Rockford, IL

  

3.      Quote assumes [***]

  

4.      Quote assumes [***]

 

      BY      /s/ Matt Dawes     CUSTOMER       MATT DAWES

 

Page 2 of 2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Appendix 4

Long Lead Time Components as of 9/1/06

Base: [***]

Lidding: [***]

Heat Seal Cards:

Raw stock at the converters: [***]

Printed components at API: [***]

Dosepak Sleeves: [***]

Physician Inserts: [***]

Patient Inserts: [***]

Locking Lugs: [***]

Shippers: [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.